Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“comparing the calculated oxygen storage amount with the threshold value; when the calculated oxygen storage amount exceeds the threshold value, performing the catalyst oxygen storage amount feedback control for the rich control of the air-fuel ratio so that the oxygen storage amount becomes equal to or less than the threshold value; and
when the calculated oxygen storage amount is equal to or less than the threshold value, performing the target voltage feedback control” in claim 1; and
“wherein the target voltage feedback control is configured to perform a lean or rich control of the air-fuel ratio so that an output voltage value of the second oxygen sensor satisfies a target voltage value, and wherein:
when the oxygen storage amount of the catalyst exceeds the threshold value, the controller is configured to perform the catalyst oxygen storage amount feedback control, and
when the oxygen storage amount of the catalyst is equal to or less than the threshold value, the controller is configured to perform the target voltage feedback control.” in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747